 1   MCGREGOR W. SCOTT
 2   United States Attorney
     DEBORAH L. STACHEL
 3   Regional Chief Counsel, Region IX
 4   Social Security Administration
     BEN A. PORTER, WSBN 14195
 5   Special Assistant United States Attorney
 6   160 Spear Street, Suite 800
     San Francisco, California 94105
 7
     Telephone: (415) 977-8979
 8   Facsimile: (415) 744-0134
 9   E-Mail: Ben.Porter@ssa.gov
10   Attorneys for Defendant
11
                                   UNITED STATES DISTRICT COURT
12
                                  EASTERN DISTRICT OF CALIFORNIA
13                                       FRESNO DIVISION
14
15   LOUISE PACHECO PANCHAL,                              )   Case No.: 1:18-cv-00526-JDP
16                                                        )
             Plaintiff,                                   )   STIPULATION AND ORDER FOR
17                                                        )   FIRST EXTENSION OF TIME TO
18                   v.                                   )   FILE CERTIFIED
                                                          )   ADMINSITRATIVE RECORD
19
     NANCY A. BERRYHILL                                   )
20   Acting Commissioner of Social                        )
21   Security,                                            )
                                                          )
22           Defendant.                                   )
23
24           IT IS HEREBY STIPULATED, by and between the parties, through their
25   respective counsel, that the time for Defendant to file the Certified Administrative Record
26   (CAR) in lieu of Answer be extended forty-three (43) days from September 13, 2018,
27   until and including October 26, 2018. This is Defendant's first request for an extension of
28
     Stipulation & Proposed Order Extension - 1:18-cv-00526-JDP

                                                      1
 1   time. The Defendant has located and granted Plaintiff’s request for Extension of Time to
 2   file her complaint in Federal district court. In addition, the CAR has been prepared and is
 3   available to be filed with the Court by the United States Attorney’s Office. The extension
 4   is needed for Defendant to withdraw her Motion to Dismiss and file the CAR with the
 5   Court in order that the case may proceed. All subsequent due dates are to be adjusted
 6   accordingly.
 7           Defendant apologizes to the Court, Plaintiff and Plaintiff’s counsel for any
 8   inconvenience caused by this delay.
 9
10   Dated: October 26, 2018                  /s/ Shellie Lott
                                              SHELLIE LOTT
11                                            (As authorized via e-mail on October 26, 2018)
12                                            Attorney for Plaintiff
13
     Dated: October 26, 2018                  Respectfully submitted,
14
15                                            MCGREGOR W. SCOTT
                                              United States Attorney
16
                                              DEBORAH L. STACHEL
17                                            Regional Chief Counsel, Region IX
18                                            Social Security Administration
19                                    By:     /s/ Ben A. Porter
20                                            BEN A. PORTER
                                              Special Assistant U.S. Attorney
21
22                                            Attorneys for Defendant
23
24
25
26
27
28
     Stipulation & Proposed Order Extension - 1:18-cv-00526-JDP

                                                      2
 1
 2   IT IS SO ORDERED.
 3
 4   Dated:   October 29, 2018
                                 UNITED STATES MAGISTRATE JUDGE
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
